Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-7 are pending.  
Priority
Instant application 17140246 claims benefit as follows:

    PNG
    media_image1.png
    51
    382
    media_image1.png
    Greyscale
.
Information Disclosure Statement
No information disclosure statement is found in the instant application.
General Note on Claim Interpretation
The art commonly uses the term [F-18]FEONM to mean 2-(1-{6-[(2-2'-[F-18]fluoroethoxyethyl)(methyl)amino]- 2-naphthyl}ethylidene) malononitrile.  This is not explicitly stated in the specification, however, the term is a term of art.  Further, TEON is a term of art.  An article to Chen Jenn-Tzong is provided herewith showing that these terms are terms of art:

    PNG
    media_image2.png
    275
    461
    media_image2.png
    Greyscale
.
So, the instant process is concerned with the reaction and purification of the crude product of this reaction.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
US-9789207 is close art.  The ‘207 patent teaches a process of converting TEON [Wingdings font/0xE0] [F-18]FEONM:

    PNG
    media_image3.png
    699
    366
    media_image3.png
    Greyscale
.
Thus, the ‘207 patent teaches step (a) since the precursor is processed (see Figure 1) going from the fluorination reaction through purification to the final product.  The ‘207 patent teaches using a solid phase extraction column with waste drained into a waste tank and washing out a final product of [F-18]FEONM with ethanol.
semipreparative diphenyl column and elution with a flow speed of 1.6 milliliters per minute, or the sterilization protocol.
	The purification steps of the instant process uses no toxic solvents (avoids acetonitrile for example), avoids the solid phase extraction protocol of the art and shortens the production time (radioisotopes of F18 has a half-life of 110 minutes (column 1 of ‘207 patent), and increases the recycling ratio.  Using a non-toxic solvent along with the purification also allow for direct injection since ethanol is used as the eluent.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Damian Jackson on 9/27/2021.
The application has been amended as follows: 
In claim 1 step (b) amend as follows:  “…and wherein the operating pressure is up to..”

Conclusions
	All claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLINTON A BROOKS/Primary Examiner, Art Unit 1622